OPINION — AG — ** OFFICERS — ELECTION — SUCCESSOR ** (1) ARTICLE XXIII, SECTION 23 STATES: " * * * NOR SHALL THE TERM OF ANY PUBLIC OFFICIAL BE EXTENDED BEYOND THE PERIOD FOR WHICH HE WAS ELECTED OR APPOINTED: PROVIDED, THAT ALL OFFICERS WITHIN THE STATE SHALL ' CONTINUE TO PERFORM THE DUTIES OF THEIR OFFICE ' UNTIL THEIR SUCCESSORS SHALL BE DULY QUALIFIED. (2) IF THE PROPER APPOINTING OFFICER HEREAFTER APPOINTS SOME QUALIFIED PERSON ON THE BOARD OF EQUALIZATION (EXCISE BOARD) OF PAWNEE COUNTY TO SERVE DURING THE REMAINDER OF THE CURRENT STATUTORY TWO YEAR TERM OF OFFICE. (APPOINTMENT, HOLDOVER) CITE: 51 Ohio St. 15 [51-15], 68 Ohio St. 15.38 [68-15.38], ARTICLE XXIII, SECTION 10(FRED HANSEN)